United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000 - 19300 NORTHERN STATES FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 36-3449727 (State of Incorporation) (I.R.S. Employer Identification No.) 1601 North Lewis Avenue Waukegan, Illinois60085 (847) 244-6000 (Address, including zip code, and telephone number, including area code, of principal executive office) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YES:xNO: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES: oNO: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filer oNon-accelerated Filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES:oNO:x 4,072,255 shares of common stock were outstanding at November 3, 2010 NORTHERN STATES FINANCIAL CORPORATION AND SUBSIDIARY FORM 10-Q For the Quarter Ended September 30, 2010 INDEX PART I.FINANCIAL INFORMATION Page Number Item 1.Financial Statements Report of Independent Registered Public Accounting Firm. 2 Condensed Consolidated Financial Statements and Notes 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 37 PART II.OTHER INFORMATION Item 1.Legal Proceedings 37 Item 1A.Risk Factors 37 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3.Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5.Other Information 37 Item 6.Exhibits 38 Signatures 39 EXHIBIT INDEX 40 1 Index PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Northern States Financial Corporation Waukegan, Illinois We have reviewed the accompanying interim condensed consolidated balance sheet of NORTHERN STATES FINANCIAL CORPORATION as of September 30, 2010, the condensed consolidated statements of operations for the three and nine month periods ended September 30, 2010 and 2009 and the condensed statements of cash flows and stockholders equity for the three and nine month periods ended September 30, 2010 and 2009.These interim financial statements are the responsibility of the company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim condensed financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/Plante & Moran, PLLC Chicago, Illinois November 4, 2010 2 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 and December 31, 2009 (In thousands of dollars, except per share data) (Unaudited) Assets September 30, December 31, Cash and due from banks $ $ Interest bearing deposits in financial institutions -maturities less than 90 days Federal funds sold Total cash and cash equivalents Securities available for sale Loans and leases. Less: Allowance for loan and lease losses ) ) Loans and leases, net Federal Home Loan Bank stock Office buildings and equipment, net Other real estate owned Core deposit intangible asset Accrued interest receivable and other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Demand - noninterest bearing $ $ Interest bearing Total deposits Securities sold under repurchase agreements Subordinated debentures Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities Total liabilities Stockholders' Equity Common stock (Par value $0.40 per share, authorized 6,500,000 shares, issued 4,472,255 shares and 4,072,255 outstanding at September 30, 2010 and December 31, 2009) Preferred stock (Par value $0.40 per share, authorized 1,000,000 shares, issued 17,211 shares with liquidation amounts of $1,000.00 per share at September 30, 2010 and December 31, 2009 Warrants (584,084 issued and outstanding at September 30, 2010 and December 31, 2009 Additional paid-in capital Retained earnings Treasury stock, at cost (400,000 shares at September 30, 2010 and December 31, 2009) ) ) Accumulated other comprehensive income (loss) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three and nine months ended September 30, 2010 and 2009 (In thousands of dollars, except per share data) (Unaudited) Three months ended Nine months ended September 30, September 30, September 30, September 30, Interest income Loans (including fee income) $ Securities Taxable Exempt from federal income tax 39 87 Federal funds sold and other 8 8 29 20 Total interest income Interest expense Time deposits Other deposits Repurchase agreements and federal funds purchased 67 Federal Home Loan Bank advances 0 4 8 52 Subordinated debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses ) ) Noninterest income Service fees on deposits Trust income Gain on sale of securities 0 0 0 Gain (loss) on sale of other real estate owned ) 42 ) ) Other than temporary impairment of securities ) Noncredit portion of other than temporary impairment of securities 22 ) ) ) Other operating income Total noninterest income ) ) Noninterest expense Salaries and employee benefits Occupancy and equipment, net Data processing FDIC insururance Legal Audit and other professional Amortization of core deposit intangible asset Write-down of goodwill 0 0 0 Write-down of other real estate owned 0 0 Other real estate owned expense 99 Other operating expenses Total noninterest expense Loss before income taxes ) Provision for income taxes 0 0 Net loss $ ) $ ) $ ) $ ) Dividends to preferred stockholders Accretion of discount on preferred stock 31 30 95 81 Net loss available to common stockholders $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Comprehensive income (loss) $ ) $ ) $ $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended September 30, 2010 and 2009 (In thousands of dollars) (Unaudited) Nine months ended September 30, September 30, Cash flows - operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation Amortization of other intangible assets Provision for loan and lease losses Net gain on sales of securities ) 0 Impairment loss on securities Net losses on sale of other real estate owned 26 Write-down of other real estate owned 0 Write-down of goodwill 0 Net change in accrued interest receivable and other assets Net change in accrued interest payable and other liabilities ) Net cash - operating activities Cash flows - investing activities Proceeds from maturities, calls and principal reductions of securities available for sale Proceeds from sales of securities available for sale 0 Purchases of securities available for sale ) ) Purchases of Federal Home Loan Bank Stock 0 ) Change in loans made to customers Property and equipment expenditures ) ) Improvements to other real estate owned ) ) Proceeds from sales of other real estate owned Net cash - investing activities ) Cash flows - financing activities Net increase (decrease) in: Deposits ) Securities sold under repurchase agreements and federal funds purchased ) ) Advances from borrowers for taxes and insurance ) ) Proceeds from issuance of preferred stock 0 Dividends paid on preferred stock 0 ) Federal Home Loan Bank advances 0 Repayment of Federal Home Loan Bank advances 0 ) Net cash - financing activities ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Noncash transfer of loans to other real estate owned $ $ Noncash accrual of preferred dividends Cash paid for interest Cash received (paid) for income taxes 0 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index NORTHERN STATES FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY Nine months ended September 30, 2010 and 2009 (In thousands of dollars) (Unaudited) Common Stock Preferred Stock Warrants Additional Paid-In Capital Retained Earnings Treasury Stock, at Cost Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Balance, December 31, 2008 $ $
